Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EP 2522940 A2 (EP ‘940).
With respect to claim 1, EP ‘940 shows a refrigerator (1) comprising: a main body (7); 5a storage chamber (3) formed inside the main body; a door (4a) coupled to the main body to open and close the storage chamber and on which a hinge groove (44, Fig.7) is formed at a lower portion thereof, and a hinge (8) coupled to the main body to rotatably support the door and having a shaft (17, Fig.2) inserted into the hinge groove (44) to form a rotation axis of the door, 10wherein the shaft (17) comprises a door closing preventer (14, at 37, Fig.6, at 37, Fig.2) configured to prevent the door from being 
With respect to claim 2, wherein the door closing preventer (14) is formed integrally with the shaft (17) at an upper end of the shaft (Fig.2).  
With respect to claim 3, 20		wherein the door closing preventer (14) comprises a horizontal cam (37) having a portion convexly protruding in a direction perpendicular to the rotation axis of the door (Fig.2, Fig.3)  
With respect to claim 4, wherein the door comprises a door cap (43b, Fig.7) provided on the lower portion of the door and on which the hinge groove (44) is formed.  
With respect to claim 5, wherein the door cap (43b) comprises an outer wall forming the hinge groove (44), and the locking part (16) comprises an inner protrusion (30, Fig.2) protruding from an inner circumferential surface of the outer wall toward the center of the hinge groove to be 10caught on the horizontal cam (37, Fig.6).  
With respect to claim 6, alternatively inner protrusion is inclusive of spring 39, 16 and 30; wherein when the door (4a) is opened and the inner protrusion (at 30) comes into contact with the horizontal cam (37), the inner protrusion is elastically deformed such that the inner 15protrusion goes over the horizontal cam (Fig.5, Fig.6, via spring 39).  
.  
4.	Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EP2522938 (EP ‘938).
With respect to claim 1, EP ‘938 shows a refrigerator (1) comprising: a main body (2); 5a storage chamber (3) formed inside the main body; a door (4a/4b) coupled to the main body to open and close the storage chamber and on which a hinge groove (at 19, Fig.2) is formed at a lower portion thereof, and a hinge (6a) coupled to the main body to rotatably support the door and having a shaft (17, Fig.2) inserted into the hinge groove  to form a rotation axis of the door, 10wherein the shaft (17) comprises a door closing preventer (20, Fig.5) configured to prevent the door from being automatically closed when the door is opened at a predetermined angle (paragraph 0034 of translation), and wherein the door (4a) comprises a locking part (14, Fig.2) configured to prevent the door from being automatically closed by being caught on the door closing preventer (20, Fig.5) when 15the door is opened at the predetermined angle.  
With respect to claim 2, wherein the door closing preventer (20) is formed integrally with the shaft (17) at an upper end of the shaft (Fig.2).  
With respect to claim 3, 20		wherein the door closing preventer (20) comprises a horizontal cam (20) having a portion convexly protruding in a direction perpendicular to the rotation axis of the door (Fig.3-Fig.5)  
.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP2522938 (EP ‘938) in further view of US Patent 3,488,667 (Gutshall).
	With respect to claim 5, EP ‘938 doesn’t show an inner protrusion.
Gutshall shows wherein the door cap (34, Fig.3) comprises an outer wall (at 42, Fig.3) forming the hinge groove (50/52), and the locking part (54, 56, 58, 60) comprises an inner protrusion (Fig.5, Fig.3, locking parts project inward from the outer wall of the cap 34, Fig.3) protruding from an inner circumferential surface of the outer wall toward the center of the hinge groove to be 10caught on the horizontal cam (corner of pin 38; Col.1 lines 22-28).  It would have been obvious to one having ordinary skill in the art to provide an elastic inner protrusion to the door cap of EP ‘938, such as shown by Gutshall, in order to further secure the hinge pin to the locking part of the door cap in the desired open position of the door without damaging the inner walls of the door cap.
With respect to claim 6, the combination shows (Gutshall) wherein when the door  is opened and the inner protrusion (54/56/58/60) comes into contact with the horizontal 
With respect to claim 7, the combination shows (Gutshall) wherein when the door is opened and the inner protrusion goes over the horizontal cam (Fig.7), the inner protrusion is restored by an elastic force and caught on the horizontal 20cam (Fig.7) so that the door is prevented from being automatically closed (Col.1 lines 22-28; Col.4 lines 53-61).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HIWOT E TEFERA/Examiner, Art Unit 3637